DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 30-31,36-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (U.S. 2014/0362535) cited by the applicant in view of Yu (‘309) cited in the record.
Regarding claim 21, Meier discloses a multilayer structure (control module 1, para-0021) as shown in figures 2 and 4 comprising:
at least one electrical node (a package of substrate with components 31-33) including:
a substrate (3) for accommodating at least one functional element (the components 31-33),
said substrate (3) having a first side (top side/surface) and an opposite second side (bottom side/surface), said substrate (3) hosting at least one connecting element (i.e. traces or wiring, not shown for connecting between the chips 31 -33 to the 
the at least one functional element (31-33) including at least one electronic component and at least one conductive traces (conductor or wirings not label) connecting thereto (see figure 4), provided to the substrate and projecting from the first side (the top surface) of the substrate; and
at least one material layer (6, para 0027) forming a protective covering at least upon said at least one functional element (cover chips 31 -33), the first side (the top side or surface) of the substrate (3), and opposing first and second lateral sides (the sidewalls) of the substrate,
the at least one material layer (6) including elastic material (flexible or adhesive material) and being arranged to reduce at least one of thermal expansion or mechanical deformation related stresses between one or more elements included in the at least one electrical node, adjacent the at least one electrical node, or at least at a proximity thereto; and the external structure (2) including:
a host substrate (24) supporting the at least one electrical node (the package, see figure 2) thereon; and
a plastic material layer (a molding resin made from epoxide/epoxy resin or thermoset plastic material 10) produced on the host substrate (24) and the at least one electrical node.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plastic material layer (10) of Meier formed on top surface of the PCB (2) and the package to partially cover the at least one material layer (6) as taught by Meier in order to provide high resistance to thermal and mechanical stresses, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Furthermore, Yu teaches a system as shown in figure 2 comprising a first package component (10) comprising a host substrate (11) supporting the at least one electrical node (20) thereon by abutting the second side of a substrate (21) of the electrical node (20), and a plastic material layer (15, para-0034) produced on the host substrate (11) and the at least one electrical node (20), thereby at least partially embedding at least the at least one material layer (25) of the at least one electrical node therein.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yu employed in the structure of Meier in order to provide supporting structure of high resistance to thermal and mechanical stresses.
As to claim 36, Meier discloses a method for manufacturing a multilayer structure (1) as shown in figures 2 and 4, the method comprising:

electromagnetically connecting at least one functional element (31-33) with an external structure (2); and
providing at least one material layer (the molding or epoxy resin 6) in a presolidified state upon the at least one functional element (chips 31-33) and upon opposing first and second lateral sides (see figure 2) of the substrate (3) and at least a portion of the first side of the substrate to establish an integrated electrical node (the package contains the substrate with the components mounted on) that includes the substrate (3), the at least one functional element (31-33), and the at least one material layer (6);
attaching the integrated electrical node (3 and 31-33) to a host substrate (24) of the external structure (2); and
producing a plastic material layer (10) upon the integrated electrical node (formed on the bottom side of the package) and the host substrate (24), wherein the plastic material layer is transparent (the epoxy resin 10 is absolutely transparent and colorless).
Meier does not specifically disclose the plastic material layer being at least partially embedding at least the at least one material layer of the at least one electrical node therein.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plastic material layer (10) of Meier formed on 
Furthermore, Yu teaches a system as shown in figure 2 comprising a first package component (10) comprising a host substrate (11) supporting the at least one electrical node (20) thereon by abutting the second side of a substrate (21) of the electrical node (20), and a plastic material layer (15, para-0034) produced on the host substrate (11) and the at least one electrical node (20), thereby at least partially embedding at least the at least one material layer (25) of the at least one electrical node therein.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yu employed in the structure of Meier in order to provide supporting structure of high resistance to thermal and mechanical stresses.
As to claim 22, Meier as modified by Yu discloses the host substrate (24) abuts the second side of the substrate (3).
As to claim 23, Meier as modified by Yu discloses the at least one material layer (3) is disposed on the first side the top side) of the substrate (3).
As to claim 24, Meier as modified by Yu teaches the host substrate (24) is connected to the second side of the substrate (3) via the at least one connecting element (contact elements 45, figure 2).

As to claim 26, Meier as modified by Yu discloses the at least one material layer (6) is disposed on the first side (the top side) of the substrate (3) without covering the second side (the bottom side) of the substrate (3).
As to claim 30, Meier as modified by Yu discloses the at least one material layer (6) is thermally conductive (thermoset plastic material or epoxide).
As to claim 31, Meier as modified by Yu discloses the at least one material layer is at least one of transparent (epoxy resin 6) or colorless.
As to claim 37, Meier as modified by Yu disclose the at least one material layer (6), in a solidified state, includes an elastic material (flexible or adhesive material) arranged to reduce mechanical deformation related stresses between one or more elements included in the integrated electrical node (the package), adjacent the integrated electrical node, or at least at a proximity thereto.
As to claim 39, Meier as modified by Yu discloses the plastic material layer (10) is produced directly upon the integrated electrical node (the package) and the host substrate (24).
As to claim 40, Meier as modified by Yu discloses the at least one material layer (6) is disposed on the first side of the substrate (3) and the host substrate (24) is disposed on the second side of the substrate (3).

27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Yu, and further in view of Hasebe et al. (U.S. Patent 6,713,849) cited in the record.
Regarding claims 27-28, Meier as modified by Yu does not specifically discloses the substrate defines a recess or hole accommodating at least a portion of the at least one functional element and the at least one material layer.
Hasebe teaches a semiconductor device as shown in figure 20 comprising the substrate (7) defines a recess or hole (50) accommodating at least a portion of the at least one functional element (3) and the at least one material layer (2).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hasebe employed in the structure of Meier and Yu in order to reduce the size or thickness of the multilayer structure.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Yu as applied to claims above, and further in view of Terai et al. (U.S. 2015/0076,517).
Regarding claim 29, Meier does not specifically disclose the at least one material layer has a coefficient of thermal expansion (CTE) falling in a range between about 1 and 300 ppm/K.
Terai teaches the first material layer (epoxy resin 120) comprises material associated with a coefficient of thermal expansion (CTE) falling in a range between about 1 and 300 ppm/K (silicon resin, polyimide resin, or polyamide resin) is in a range of 10ppm-30ppm), Terai, para-0022.
.

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Yu, and further in view of Jang et al. (U.S. Patent 7,375,975) cited in the record
Regarding claims 32-33, Maeda as modified by Yu discloses all of the limitations of claimed invention except for a thermal management element in thermal communication with the at least one electric node, and the thermal management element comprises at least one of a cooling element or heating element.
Jang teaches a memory card (1100) as shown in figure 12 comprising a thermal management element (a stiffener 165, column 17, line 44) in thermal communication with the at least one electric node, and the thermal management element comprises at least one of a cooling element or heating element.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jang employed in the structure of Meier and Yu in order to provide heat dissipation of the components mounted on the circuit board.

s 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Yu and further in view of Usui et al. (U.S. 2006/0158804) cited in the record.
As to claims 34-35, Meier as modified by Yu do not specifically disclose the at least one material layer includes first and second material layers, and the first material layer is different from the second material layer.
Usui teaches a semiconductor module as shown in figures 7-8 comprising the at least one material layer (122) includes first and second material layers (122a, 122b), and the first material layer is different from the second material layer (para-0136-0139).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Usui employed in the structure of Meier and Yu in order to provide excellent heat dissipation of the components mounted on the circuit board.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Yu, and further in view of Yagi et al. (U.S. Patent 6,985,363) cited in the record.
As to claim 38, Maeda as modified by Yu disclose all of the limitations of claimed invention except for a second substrate to a side of the at least one material layer that is substantially opposite to a side facing the substrate.
Yagi teaches a card type recording medium as shown in figure 50 comprising a second substrate (top 21E) on a side of the first material layer (44) that is opposite to a side facing towards the substrate (bottom 21E).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.